Opinion of the Court
Darden, Judge:
The appellant pleaded guilty to the larceny of nine fragmentation grenades, eight specifications of assault with a deadly weapon, and three specifications of kidnapping, in violation of Articles 121, 128, and 134, Uniform Code of Military Justice, 10 USC §§ 921, 928, *503and 934. He received a sentence of dishonorable discharge, total forfeitures, reduction in grade, and seven years’ confinement that the convening authority reduced to four years’ confinement. In light of these offenses and considering that the maximum permissible punishment included confinement for life, Lindsay has suffered no harm by the introduction during the sentencing portion of the trial of Article 15 nonjudicial punishment for a short absence without leave and for bringing Korean females on Camp Kaiser, Korea, in violation of the orders of the company commander. United States v Johnson, 19 USCMA 464, 42 CMR 66 (1970) ; United States v Young, 19 USCMA 481, 42 CMR 83 (1970).
The decision of the Court of Military Review is affirmed.
Chief Judge Quinn concurs.